Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the recitation “wherein a flexible board of the antenna structure” in line 6 renders the claimed indefinite since it is not clear whether “a flexible board” of claim 10 is same or different with “a flexible board” in line 6 of claim 1. For examination purpose, it is interpreted as “the flexible board”.
Clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al (US 2008/0150821).
Regarding claim 1, Kurashima discloses in Figure 1, an antenna structure, comprising:
an antenna radiator (4c), configured to receive or transmit a wireless signal, wherein the wireless signal comprises a radio frequency signal:
a microstrip line (6c), coupled to the antenna radiator (4c), and configured to transmit the radio frequency signal:
a flexible board (see par. 0036), coupled to the microstrip line (6c), and configured to transmit the radio frequency signal.
Koch is silent a coaxial cable, coupled to the flexible board, and configured to transmit the radio frequency signal to a processor.
However, the use of a coaxial cable to connect an antenna to a processor to process signal of the antenna is not new. One of such examples is the teaching Shiotsu (US 2004/0041734), Figure 2, a coaxial cable (520), coupled to antenna, and configured to transmit the radio frequency signal to a processor (302). 
It would have been obvious to one having ordinary skill in the art before the time the invention was made couple the flexible board with a coaxial cable and a processor to process signal of the antenna. Therefore, to employ having the coaxial cable as claimed invention would have been obvious to person skill in the art.
Regarding claim 6, as applied to claim 1, Koch discloses in par. 0056, the flexible board comprising liquid crystalline polyester.
Regarding claim 7, Koch discloses every feature of claimed invention as expressly recited in claim 1, except for the antenna radiator comprising one of 4G antenna and 5G antenna. 
However, such difference is not patentable merit. It is a common practice and well known in the art that the length of the antenna selected cover designed operating frequency. One of such examples is the teaching of Yeh (US 2015/0009086), par. 0070. Therefore, to employ having the antenna radiator as claimed invention would have been obvious to person skill in the art.
Regarding claim 8, Koch discloses every feature of claimed invention as expressly recited in claim 1, except for a thickness of the flexible board being about 0.35 time bigger than a thickness of the coaxial cable. However, such difference is not patentable merit. It would have been obvious to one having ordinary skill in the art before the time the invention was made to set or select the thickness of the flexible board and the thickness of the coaxial cable for optimize the transmission efficiency of the antenna structure. Therefore, to employ having the thicknesses as claimed invention would have been obvious to person skill in the art.
Claims 2-5 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Koch et al (US 2008/0150821) in view of Kim et al (US 2007/0229366).
Regarding claims 2 and 9, Koch discloses every feature of claimed invention as expressly recited in claim 1, except for the microstrip line comprising a coplanar waveguide; the antenna radiator comprising one of an L-antenna, an inverted-F antenna, a monopole antenna, and a coupled antenna.
Kim discloses in Figure 1A, the microstrip line (113A) comprising a coplanar waveguide; and the antenna radiator comprising one of an L-antenna, an inverted-F antenna, a monopole antenna, and a coupled antenna.
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the microstrip line and the radiator of Koch with the microstrip line and the radiator as taught by Kim to optimize the radiation characteristic for the antenna structure. Therefore, to employ having the microstrip line as claimed invention would have been obvious to person skill in the art.
Regarding claims 3-4, Kim discloses in Figure 1A, 
wherein an impedance of the microstrip line comprises 50 ohm(Q) (see par. 0046);
wherein the antenna radiator and the microstrip line comprise a conductive layer of a printed circuit board (see par. 0045).
Regarding claim 5, as applied to claim 1, Kim discloses in Figure 1A, wherein the antenna radiator comprises
 a perpendicular portion (113B), a horizontal portion (112), and a grounding (115), wherein the microstrip line (113A) comprises a central line and two ground planes (104A, 104B), 
wherein the perpendicular portion (113B) is coupled to the microstrip line (113A) at a feed end of the antenna structure, the two ground planes (104A, 104B) are disposed at both sides of the central line symmetrically, and the grounding is coupled to one of the two ground planes.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shuang (CN 205302092) in view of Koch et al (US 2008/0150821).
Shuang discloses in Figures 1-2, an electronic device comprising:
a panel (30), comprising: a display area (31); a peripheral area, located outside the display area (31); and at least one antenna (35), disposed in the peripheral area, wherein the flexible board (351) of the antenna structure is extended through the display area (31), and the flexible board (351) is coupled to a coaxial cable of the panel. 
Jiang does not disclose the antenna structure according to claim 1.
Koch discloses the antenna structure according to claim 1.
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the antenna structure of Jiang with the antenna structure as taught by to improve the performance of the wireless functionality of the electronic device. Therefore, to employ having the antenna structure as claimed invention would have been obvious to person skill in the art.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845